Citation Nr: 1755695	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  10-28 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for warts on both feet.

2. Entitlement to service connection for a gastrointestinal disorder.

3. Entitlement to service connection for otitis media. 


REPRESENTATION

Appellant represented by:	Roger Taylor, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran served on active duty from July 1974 to September 1979.  

 This appeal to the Board of Veterans' Appeals (Board) arises from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran was scheduled for a Travel Board hearing in October 2017; however, prior to his scheduled hearing, the Veteran called the RO to withdraw his hearing request.  See October 2017, VA Form 27-0820, "Report of General Information."

The issue on appeal has been re-characterized as denoted in the title page to entail all gastrointestinal diagnoses identified in the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA skin disease DBQ examination in February 2015.  While the examiner indicated that the Veteran's recurrent tinea pedis was related to service, the Veteran was already service-connected for this condition and the examiner did not provide an opinion regarding the Veteran's wart condition.  Therefore, the Board finds that a remand to obtain a clarifying opinion is required. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran was afforded a VA ear conditions examination in February 2015.  The examiner found that the Veteran's otitis media and externa by history were considered resolved with no objective residuals and a medical opinion was not deemed necessary.  However, VA treatment records generated during the course of the appeal show the Veteran being treated for otalgia in April 2008, November 2009, and May 2016.  The United States Court of Appeals for Veterans Claims (Court) in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  Therefore, a clarifying opinion is required.  See 38 U.S.C. § 5103A (d) (West 2012); McClain, 21 Vet. App. 319, 321 (2007).

Regarding a gastrointestinal disorder, the Veteran was afforded a VA stomach and duodenal conditions DBQ examination in February 2015, in which, the examiner did not provide an opinion because he considered the condition to be resolved.  However, a review of VA treatment records reveals such diagnoses as gastroesophageal reflux disease (GERD) since 2010, diverticulitis and internal hemorrhoids in 2012, and epigastric pain in 2016.  In light of the multiple gastrointestinal disorders identified during the course of the appeal, a clarifying opinion is required.  See 38 U.S.C. § 5103A (d) (West 2012); McClain, 21 Vet. App. 319, 321 (2007) and Barr, 21 Vet. App. 303, 312 (2007)

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner who conducted the February 2015 VA skin disease examination.  The record and a copy of this Remand must be made available to the examiner.  If the February 2015 VA examiner is not available, the claims file should be provided to a medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any wart condition, is directly related to active military service.  In providing this opinion, the examiner must address whether the evidence of record shows a continuity of symptoms since active duty service and whther a disability manifested by warts had its onset during a period of active duty service.  

The examiner must comment on the reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.

The examiner should provide reasons for the opinions.

4. Return the claims file to the examiner who conducted the Veteran's February 2015 VA ear conditions DBQ examination.  The record and a copy of this Remand must be made available to the examiner.  If the February 2015 VA examiner is not available, the claims file should be provided to a medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any ear disability, including diagnosed otalgia and otitis media and externa, is directly related to active military service.  The examiner should assume that these are current disabilities for purposes of the opinion.  The examiner must address whether the evidence shows a continuity of ear symptoms since active duty service and also state whether the ear disability had its onset during a period of active duty service.  

The examiner must address service treatment records dated in September 1975 and May 1977 as well as post service treatment records dated in July 2000, April 2008, November 2009, and May 2016 documenting ear pain.  Additionally, the examiner must comment upon the Veteran's reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.

The examiner should provide reasons for the opinions.

5. Return the claims file to the examiner who conducted the February 2015 VA stomach and duodenal conditions DBQ examination.  The record and a copy of this Remand must be made available to the examiner.  If the February 2015 VA examiner is not available, the claims file should be provided to a medical professional to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any gastrointestinal, including diagnosed GERD, diverticulitis, internal hemorrhoids and epigastric pain, is directly related to active military service.   In providing this opinion, the examiner must address whether the evidence shows a continuity of symptoms since active duty service and also whether the ear disability had its onset during a period of active duty service.  

The examiner must address service treatment records dated in January and July 1977 as well as post service treatment records documenting GERD, diverticulitis, internal hemorrhoids and epigastric pain.  Additionally, the examiner must comment upon the Veteran's reports of symptoms during active service, and consider the Veteran's statements regarding the continuity of symptoms since service.

The examiner should provide reasons for the opinions.

6. If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

